DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 7/8/2022. Claims 1-20 are presently pending for examination.

Response to Arguments
Applicant's arguments, see pages 8-10, filed 7/8/2022, regarding the specification objections, have been fully considered and are persuasive. The objections have been withdrawn in view of the amended specification.
Applicant's arguments, see pages 8-10, filed 7/8/2022, regarding the 103 rejections of Claims 1-20, have been fully considered and are persuasive. However, a new ground of rejection has been made in view of Moore et al., (US 20150236856 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al., (US 20170132393 A1) hereinafter referred to as Natarajan in view of Yu (US 20110112970 A1) hereinafter referred to as Yu and further in view of Moore et al., (US 20150236856 A1) hereinafter referred to as Moore.
Regarding Claims 1, 8, and 15, Natarajan discloses A method comprising: receiving, from an issuer, an electronic prescription for a patient; [paragraph 0037, A consumer 15 may visit the doctor's office 12, or a hospital, medical center, or other location where the consumer 15 may receive a prescription] [paragraph 0042, For example, a consumer 15 may receive a prescription from a doctor. In doing so, the order is entered into the doctor office processor 42 and submitted to the pharmacy 14] [paragraph 0057, the prescription can be electronically delivered from the doctor's office computer 42 to the pharmacy computer 44] 
receiving a first public key associated with the issuer, the first public key: [paragraph 0044, The doctor office processor 42 and/or other business entity computer device affiliated with the doctor may provide an authentication or other security technique including public and/or private keys [a first public key associated with the issuer] when submitted prescriptions in the form of electronic data to other entities, such as the pharmacy 14] [paragraph 0094, A security key, e.g…doctor key [first key], is required at each step 802-808 to complete the respective step where accessing or decrypting/encrypting patient records is concerned] 
being associated with a blockchain; [paragraph 0017, a blockchain processor for exchanging delivery information with one or more supply chain entities, wherein the blockchain processor is part of or in communication with a ledger system for communicating with one or more electronic devices of a customer, doctor, pharmacy, courier, and supply chain entities] [paragraph 0044, When the prescription is sent from the doctor office processor 42 or their affiliation to the pharmacy 14 it may include a converged blockchain structure of both the doctor's private/public key and the patient's private/ public key] [paragraph 0094, A security key, e.g., a patient key or doctor key, is required at each step 802-808 to complete the respective step where accessing or decrypting/encrypting patient records is concerned. The process flow may include the use of a system comprising a blockchain for authentication. The Blockchain may include an ongoing chain hashed with key addresses along the chain of custody, including hashing with a private key address, but not limited thereto. Here, a blockchain registers visit-related information, records, prescription details, and/or other information exchanged in the process] 
and an identification of a restricted pharmaceutical associated with the electronic prescription; [paragraph 0043, Prescriptions and their related ingredients ... will share their inventory statuses with the application or the blockchain structure, as blocks of information to the peer-to-peer ledger system] [paragraph 0045, After the pharmacy processor 44 has authenticated and decrypted the prescription chain, a receiver for example at the pharmacy 14 may view and produce the prescription, which will further alter the blockchain to include but not be limited to the information from the pharmacy, pharmacist, date, time, prescription instructions, dosage instructions, special instructions, handlings, pickup information, authentication, class of drug] [paragraph 0097, identifying the prescription identifier] [Fig 6, Note 2: Decrypition will include dosage, ingredients]
receiving a second public key associated with the patient, the second public key: [paragraph 0044, Here, the consumer 15, e.g., a patient of the doctor, may also having a public and/or private key [second public key associated with the patient] for communicating with the consumer's computer device and the doctor office processor 42 and/or other business entity computer device] 
being associated with the blockchain; [paragraph 0044, When the prescription is sent from the doctor office processor 42 or their affiliation to the pharmacy 14 it may include a converged blockchain structure of both the doctor's private/public key and the patient's private/ public key] [paragraph 0094, A security key, e.g., a patient key or doctor key, is required at each step 802-808 to complete the respective step where accessing or decrypting/encrypting patient records is concerned. The process flow may include the use of a system comprising a blockchain for authentication. The blockchain may include an ongoing chain hashed with key addresses along the chain of custody, including hashing with a private key address, but not limited thereto. Here, a blockchain registers visit-related information, records, prescription details, and/or other information exchanged in the process] 
of: an identification of the patient; [paragraph 0097, The pharmacy completes and notifies the patient of the completed prescription through the peer-peer ledger system] [Figure 6, Note 2: Decryption will include dosage, ingredients, customer information [identification of the patient]] 
contact information of the patient; [Figure 6, Note 2: Decryption will include dosage, ingredients, customer information [contact information of the patient]] [paragraph 0069, prescription processing system 30 may provide a mailing address [contact information of the patient] and other information to the pharmacy 14, store 16, and/or other entity shipping the medication and the other items. At block 218, the pharmacy computer 44 receives the bundled shipment information from the prescription processing system 30 and coordinates with the store 16, for example, via the prescription processing system 30, to ship the prescription and other items together under a single order in accordance with the bundled shipment information)] 
and the identification of the restricted pharmaceutical associated with the electronic prescription; [paragraph 0043, Prescriptions and their related ingredients ... will share their inventory statuses with the application or the blockchain structure, as blocks of information to the peer-to-peer ledger system] [paragraph 0097, identifying the prescription identifier] [Fig 6, Note 2: Decryption will include dosage, ingredients] 
generating, via processor, a combined public key by combining, via the processor, the first public key and the second public key sequentially, [paragraph 0044, When the prescription is sent from the doctor office processor 42 or their affiliation to the pharmacy 14 it may include a converged blockchain structure of both the doctor's private/public key and the patient's private/ public key. This information will be shared on a peer-to-peer network, where the pharmacy 14 has access to the data, provided the pharmacy's key has been granted access to the prescription]
by executing, via the processor, a hash function on the combined public key; [paragraph 0079, delivery encryption system comprising a blockchain for package tracking and authentication. The blockchain may include an ongoing chain hashed with key addresses along the chain of custody, including hashing with a seller private key address, a courier private key address and a buyer private key address, but not limited thereto. Here, a blockchain registers contents such as a medication or other pharmacy item and/or other grocery items to be delivered and placed within the inner volume of the box 21; and registers and authenticates the contents within the inner volume as the box 21 moves through a supply chain or otherwise between locations of interest] 
and transmitting, via the processor, at least the hash of the combined public key to a pharmacy. [paragraph 0044, When the prescription is sent from the doctor office processor 42 or their affiliation to the pharmacy 14 it may include a converged blockchain structure of both the doctor's private/public key and the patient's private/ public key. This information will be shared on a peer-to-peer network, where the pharmacy 14 has access to the data, provided the pharmacy's key [public key to a pharmacy] has been granted access to the prescription]
Natarajan does not explicitly teach forming a first alphanumeric code; and being formed via a first algorithmic transformation, executed using a first private key associated with the issuer, of: an identification of the issuer; contact information of the issuer; forming a second alphanumeric code; and being formed via a second algorithmic transformation, executed using a second private key associated with the patient.
Yu teaches forming a first alphanumeric code; and being formed via a first algorithmic transformation, executed using a first private key associated with the issuer, [paragraph 0068, processed by an algorithm 1204 that generates an ABID key] [paragraph 0079, the token for each user is generated through a token generation process that takes certain input and generates a unique token for each user. FIG. 16 illustrates a token generation process, under an embodiment. As shown in FIG. 16, an instruction string 1602 for the token is input to the token generating process 1604. The instruction string comprises a request or command from the user. The token generation process receives the instruction 1602 or a signal corresponding to the instruction 1602 and generates a token in response to the instruction. The token generating means 1604 may be a process or program that transforms this input instruction information into the alphanumeric token string. The process 1604 may be implemented as a proprietary program or function provided by a standard software program, such as MS Excel, for example. The token generating process 1604 generates a number of tokens 1606, by transforming the instruction string data and outputting an alphanumeric string. This string embodies a number code for each individual token 1 to N [forming first and second alphanumeric codes]; identification of the users] 
of: an identification of the issuer; [paragraph 0081, the use of a token to generate an ABID for a user in relation with a healthcare provider ... the service provider (e.g., an ISP) generates tokens for one or more users based on the instruction string information provided by the users. The instruction string can be any suitable set of data elements, such as location information, identification information] 
contact information of the issuer; [paragraph 0081, the service provider (e.g., an ISP) generates tokens for one or more users based on the instruction string information provided by the users. The instruction string can be any suitable set of data elements, such as location information] [paragraph 0010, Such information might include contact information]
forming a second alphanumeric code; and being formed via a second algorithmic transformation, executed using a second private key associated with the patient, [paragraph 0068, processed by an algorithm 1204 that generates an ABID key] [paragraph 0079, the token for each user is generated through a token generation process that takes certain input and generates a unique token for each user. FIG. 16 illustrates a token generation process, under an embodiment. As shown in FIG. 16, an instruction string 1602 for the token is input to the token generating process 1604. The instruction string comprises a request or command from the user. The token generation process receives the instruction 1602 or a signal corresponding to the instruction 1602 and generates a token in response to the instruction. The token generating means 1604 may be a process or program that transforms this input instruction information into the alphanumeric token string. The process 1604 may be implemented as a proprietary program or function provided by a standard software program, such as MS Excel, for example. The token generating process 1604 generates a number of tokens 1606, by transforming the instruction string data and outputting an alphanumeric string. This string embodies a number code for each individual token 1 to N [forming first and second alphanumeric codes]; identification of the users] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Yu with the disclosure of Natarajan. The motivation or suggestion would have been for “securely managing and storing individually identifiable information in web-based network environments.” (paragraph 0002)
The combination of Natarajan and Yu does not explicitly teach the combined public key including at least one or more portions of the first public key and at least one or more portions of the second public key; generating, via the processor, a hash of the combined public key.
Moore teaches the combined public key including at least one or more portions of the first public key and at least one or more portions of the second public key; generating, via the processor, a hash of the combined public key [paragraph 0025, each combination of one of session key IDs 136 and public keys 134 may be a single hash value. In this implementation, both the public key 108 and session key ID 110 that accompany the payload 106 are input to the hash function 140, and the compare function 144 compares the resulting hash value to the combined value of a hashed public key and session key ID in the non-volatile memory – Natarajan teaches combining and hashing portions of private keys but also states, “but not limited thereto”. Moore teaches combining portions of session keys and public keys. The sessions keys can be public keys as taught in paragraph 0017] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Moore with the disclosures of Natarajan and Yu. The motivation or suggestion would have been for a means for data authentication. (Abstract and throughout)
Regarding Claims 2, 9, and 16, Natarajan discloses wherein the first algorithmic transformation further includes digital currency information for the issuer. [paragraph 0079, In an embodiment, the token for each user is generated through a token generation process that takes certain input and generates a unique token for each user. FIG. 16 illustrates a token generation process, under an embodiment. As shown in FIG. 16, an instruction string 1602 for the token is input to the token generating process 1604. The instruction string comprises a request or command from the user. The token generation process receives the instruction 1602 or a signal corresponding to the instruction 1602 and generates a token in response to the instruction. The token generating means 1604 may be a process or program that transforms this input instruction information into the alphanumeric token string] [paragraph 0081, the service provider (e.g., an ISP) generates tokens for one or more users based on the instruction string information provided by the users. The instruction string can be any suitable set of data elements, such as location information, identification information]
Regarding Claims 4, 11, and 18, Natarajan discloses wherein execution of the hash function further comprises encrypting the combined public key. [paragraph 0079, delivery encryption system comprising a blockchain for package tracking and authentication. The blockchain may include an ongoing chain hashed with key addresses along the chain of custody, including hashing with a seller private key address, a courier private key address and a buyer private key address, but not limited thereto. Here, a blockchain registers contents such as a medication or other pharmacy item and/or other grocery items to be delivered and placed within the inner volume of the box 21; and registers and authenticates the contents within the inner volume as the box 21 moves through a supply chain or otherwise between locations of interest]
Regarding Claims 5, 12, and 19, Natarajan discloses wherein the combined public key further includes instructions regarding delivery to a home address of the patient. [paragraph 0004, home delivery of prescribed medication] [paragraph 0035, information required for delivering a prescription may be transmitted and authenticated through a peer-peer ledger system, which will allow the autonomous vehicle to receive pickup information and where to deliver the prescription to]
Regarding Claims 6, 13, and 20, Natarajan discloses wherein the blockchain allows the combined public key to be used only once with the electronic prescription. [paragraph 0044, The doctor office processor 42 and/or other business entity computer device affiliated with the doctor may provide an authentication or other security technique including public and/or private keys when submitted prescriptions in the form of electronic data to other entities, such as the pharmacy 14. Here, the consumer 15, e.g., a patient of the doctor, may also having a public and/or private key for communicating with the consumer's computer device and the doctor office processor 42 and/or other business entity computer device. When the prescription is sent from the doctor office processor 42 or their affiliation to the pharmacy 14 it may include a converged blockchain structure of both the doctor's private/public key and the patient's private/ public key]
Regarding Claims 7 and 14, Natarajan discloses further comprising: transmitting the combined public key to a delivery drone associated with the pharmacy. [paragraph 0011, delivering the prescribed medication and the at least one item of interest in an autonomous vehicle] [paragraph 0035, The environment may include an autonomous vehicle 19 such as a driverless, self-driving, or robotic vehicle, unmanned aerial vehicle (UAV), or the like, which can deliver the pharmacy items and groceries or other retail items between the various entities ... information required for delivering a prescription may be transmitted [transmitting the combined public key] and authenticated through a peer-peer ledger system, which will allow the autonomous vehicle to receive pickup information and where to deliver the prescription to] [paragraph 0079, delivery encryption system comprising a blockchain for package tracking and authentication. The blockchain may include an ongoing chain hashed with key addresses along the chain of custody, including hashing with a seller private key address, a courier private key address and a buyer private key address, but not limited thereto. Here, a blockchain registers contents such as a medication or other pharmacy item and/or other grocery items to be delivered and placed within the inner volume of the box 21; and registers and authenticates the contents within the inner volume as the box 21 moves through a supply chain or otherwise between locations of interest]

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Yu in view of Moore, as applied to Claims 1, 8, and 15, respectively, above, and further in view of Zhang (RU 2695509 C1) hereinafter referred to as Zhang.
Regarding Claims 3, 10, and 17, the combination of Natarajan, Yu, and Moore does not explicitly teach wherein the second algorithmic transformation further includes digital currency information for the patient.
Zhang teaches wherein the second algorithmic transformation further includes digital currency information for the patient. [paragraph 0035, The user profile 112 may include user data, such as user credentials (eg, username, alias (s) in social media, email address mail, phone number, billing address, etc.), user billing information (for example, current account number, expiration date, security code, etc.), virtual balance user currency, information related to user devices 102, 104, 106 (e.g., a mobile communication device, tablet, desktop computer, game console, etc.)] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Zhang with the disclosures of Natarajan, Yu, and Moore. The motivation or suggestion would have been for “distributing and synchronizing user's virtual currency balance among several user devices.” (Abstract)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include  1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP;  2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497